Citation Nr: 0616928	
Decision Date: 06/09/06    Archive Date: 06/26/06

DOCKET NO.  03-35 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for high cholesterol.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Counsel
INTRODUCTION

The veteran served on active duty from May 1959 to August 
1989.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 decision rendered by the 
Hartford, Connecticut Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

In March 2004, the veteran testified during a hearing at the 
RO.  A transcript of the proceeding is of record.  


FINDING OF FACT

High cholesterol, requiring the use of prescribed medication, 
is not shown to result in a disability.  


CONCLUSION OF LAW

High cholesterol is not a disability for which service 
connection may be granted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

In these matters, VA has substantially complied with the duty 
to assist and the duty to notify provisions under applicable 
law and regulations.  The veteran's claim was received in 
August 2002.  In a September 2002 letter, and prior to 
adjudication of the claim, the RO advised the appellant of 
what evidence, if any, was necessary to substantiate his 
claim and it indicated which portion of that evidence the 
appellant was responsible for sending to VA and which portion 
of that evidence VA would attempt to obtain on behalf of the 
appellant.  The veteran was advised to submit any evidence in 
support of the claim.  Finally, the letter advised the 
veteran of the evidence it had received in connection with 
the claim.  

In addition, it appears that all necessary development has 
been completed.  The veteran identified VA outpatient 
treatment records in connection with the claim.  The RO has 
obtained the treatment records.  In addition, the veteran was 
afforded an opportunity to set forth his contentions during 
the hearing at the RO.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
discussed the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  As stated above, full 
compliance with VCAA has been accomplished regarding the 
issue of increased rating.  Because this claim is being 
denied, any other notice requirements beyond those cited for 
service connection claims, are not applicable, as this denial 
renders any disability evaluation and effective date issues 
moot.  Therefore, as there has been substantial compliance 
with all pertinent VA law and regulations, to move forward 
with adjudication of this claim would not cause any prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  
Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 
2002).  Such a determination requires a finding of a current 
disability that is related to an injury or disease incurred 
in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service 
connection may be established under the provisions of 38 
C.F.R. § 3.303(b) when the evidence, regardless of its date, 
shows that a veteran had a chronic condition in service or 
during the applicable presumptive period.  Service connection 
also may be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

As indicated above, Congress has specifically limited 
entitlement to service-connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  Hence, in the absence of proof of a 
present disability (and, if so, of a nexus between that 
disability and service), there can be no valid claim for 
service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In this case, service medical records include clinical 
findings showing elevated cholesterol readings.  A Report of 
Medical Examination in June 1989 noted a cholesterol reading 
of 290.  The pertinent diagnosis was hypercholesterolemia.  
VA outpatient treatment records show current treatment for 
elevated cholesterol.  The veteran is prescribed Simvastatin 
for control of his elevated cholesterol.  

During the March 2004 hearing, the veteran testified that he 
was told by his doctors that if he failed to control his 
cholesterol it could lead to other disorders.  In addition, 
he stated that he was supposed to modify his diet, and 
complained that he was forced to pay for costly prescribed 
medication.  

Under applicable regulation, the term "disability" means 
impairment in earning capacity resulting from diseases and 
injuries and their residual conditions.  38 C.F.R. § 4.1.  
See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); 
Allen v. Brown, 7 Vet. App. 439 (1995).  In addition, the 
Board notes that a symptom, without a diagnosed or 
identifiable underlying malady or condition, does not, in and 
of itself, constitute a "disability" for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999).  An elevated cholesterol level 
represents only a laboratory finding, and not an actual 
disability in and of itself for which VA compensation 
benefits are payable.  See 61 Fed. Reg. 20440, 20445 (May 7, 
1996).  In other words, while elevated cholesterol readings 
may represent a medical "marker" signifying the potential 
for future disability, the elevated cholesterol level itself 
is not a disability.  The fact that the veteran is taking 
prescribed medication and watching his dietary intake is not 
indicative of a disease process, but suggests that 
preventative measures have been instituted to lessen the 
likelihood that a cardiovascular disease process will later 
affect the veteran's quality of life.

Therefore, high cholesterol is not a "disability" for VA 
compensation benefits purposes.  Currently, the veteran does 
not allege that he has heart disability or any other 
disability due to high cholesterol.  If the veteran develops 
a disability that he believes is related to high cholesterol, 
he is free to file a claim for service connection for such 
disability.  In the absence, however, of a current 
disability, the criteria for service connection are not met.  


ORDER

Service connection for high cholesterol is denied.  


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


